Exhibit 10.4


 

Time-Based

 

MIDDLEBURG FINANCIAL CORPORATION

 

Restricted Stock Award Agreement

 

THIS AGREEMENT dated as of the 11th day of June, 2008, between MIDDLEBURG
FINANCIAL CORPORATION, a Virginia corporation (the “Company”), and
__________________ (“Participant”), is made pursuant and subject to the
provisions of the Middleburg Financial Corporation 2006 Equity Compensation
Plan, (the “Plan”). All terms used herein that are defined in the Plan have the
same meaning given them in the Plan.

 

1.          Award of Stock. Pursuant to the Plan, the Company, on
_________________ (the “Award Date”), granted Participant _________ shares of
Common Stock (“Restricted Stock”), subject to the terms and conditions of the
Plan and subject further to the terms and conditions set forth herein.

 

2.           Restrictions. Except as provided in this Agreement, the Restricted
Stock is nontransferable and is subject to a substantial risk of forfeiture.

 

3.          Vesting. Participant’s interest in the shares of Restricted Stock
shall be transferable and nonforfeitable (“Vested”) as follows: twenty-five
percent (25%) of the shares of Restricted Stock subject to this Award on the
first anniversary of the Award Date, another twenty-five percent (25%) of the
shares of Restricted Stock subject to this Award on the second anniversary of
the Award Date and the remaining fifty percent (50%) of the shares of Restricted
Stock subject to this Award on the third anniversary of the Award Date. Any
shares that have not previously become Vested or forfeited, shall become Vested
as of (i) the date of a Change in Control or (ii) the date of the Participant’s
death.

 

4.          Forfeiture. All shares of Restricted Stock that are not then Vested
shall be forfeited if Participant’s employment with the Company or an Affiliate
terminates prior to the date such shares have become Vested pursuant to Section
3.

 

5.           Shareholder Rights. Participant will have all the rights of a
shareholder of the Company with respect to the Restricted Stock, including the
right to receive dividends on and to vote the Restricted Stock; provided,
however, that (i) Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of Restricted Stock, (ii) the Company shall
retain custody of the certificates evidencing shares of Restricted Stock as
provided in Section 6, and (iii) Participant will deliver a stock power in
accordance with Section 7.

 

6.          Custody of Certificates. Custody of stock certificates evidencing
the Restricted Stock shall be retained by the Company so long as the Restricted
Stock is not Vested. The Company reserves the right to place a legend on each
certificate restricting the transferability of shares evidenced by the
certificate. The Company shall deliver to Participant the stock certificates
evidencing the Common Stock as soon as practicable after the Restricted Stock
becomes Vested.

 

--------------------------------------------------------------------------------



7.           Stock Power. Participant shall deliver to the company a stock
power, endorsed in blank, with respect to the Restricted Stock. The Company
shall use the stock power to cancel any shares of Restricted Stock that do not
become Vested. The Company shall return the stock power to Participant with
respect to any shares of Restricted Stock that become Vested.

 

8.          Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof or the Plan may entitle Participant to
a fractional share, such fraction shall be disregarded.

 

9.          Taxes. The Company shall have the right to retain and withhold from
any award of the Restricted Stock, the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
award. The Company may retain and withhold a number of shares of vested
Restricted Stock, having a Fair Market Value as of the date the shares become
Vested not less than the amount of such taxes, and cancel in whole or in part
any such shares so withheld, in order to satisfy the Company’s withholding
obligations.

 

10.          No Right to Continued Employment. This Agreement does not confer
upon Participant any right with respect to continuance of employment by the
Company, nor shall it interfere in any way with the right of the Company to
terminate Participant’s employment at any time.

 

11.        Change in Capital Structure. In accordance with the terms of the
Plan, the terms of this award shall be adjusted as the Committee determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups, subdivisions or consolidations of shares or other similar
changes in capitalization.

 

12.        Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

13.        Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.

 

14.        Participant Bound by Plan. Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.

 

15.        Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.

 

2

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.

 

MIDDLEBURG FINANCIAL CORPORATION

 

 

 

 

By

 

 

 

 

(Printed Name)

 

 

 

 

PARTICIPANT

 

 

 

(Printed Name)

 

 

Date

 

 

3

 

 